IN THE UNITED STATES DISTRICT COURT a) cr
FOR THE DISTRICT OF MONTANA ea Hoos D
BILLINGS DIVISION

 

AUG 19 2019
Clerk, US District Court

UNITED STATES OF AMERICA, __| CR 19-42-BLG-SPW District Of Montana

Plaintiff,

Vs. ORDER

JOSEPH MATTHEW
BALLANTYNE,

Defendant.

 

 

The Court granted Defendant Joseph Matthew Ballantyne’s motion to
dismiss the indictment. Therefore, Ballantyne’s motion to suppress (Doc. 19) is

denied as moot and the suppression hearing set for Friday, August 30, 2019, is

vacated.

Yc
DATED this _/7 day of August, i
/ iw }
Sct 3 f- hz...

‘SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE
